Title: From Alexander Hamilton to Aaron Ogden, 3 July 1799
From: Hamilton, Alexander
To: Ogden, Aaron


          
            Sir,
            New York July 3. 1799
          
          I enclose you a very disagreeable communication from the Secy of War of the 2d. ins of yesterday’s date, respecting Capt White of your Regiment. Delicacy towards the character of an officer induces — me to through you to give Capt White an opportunity for explanation previous to any a more formal proceeding; though I cannot at present discover how it will be possible to supersede the necessity of one. I request to be speedily informed of the result of your inquiry & that it may be accompanied with the original papers now forwarded.
          With great consideratn I am Sir Yr. Obed Ser
           Col Ogden
        